IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
KERI PANNELL PLAINTIFF
VS. CAUSE NO.: 1:18CV153-GHD-DAS
BRANDON RUPLE DEFENDANT

AGREED ORDER OF DISMISSAL WITH PREJUDICE

CAME ON for consideration before the Court the joint ore tenus motion of the parties for
an Order of Dismissal With Prejudice as a result of settlement of any and all claims against all
parties, and the Court finding the motion is well taken;

IT IS, THEREFORE, ORDERED AND ADJUDGED that the this cause be, and hereby
is, dismissed with prejudice as to any and all claims against all parties with each party bearing
their own costs. _ JP

SO ORDERED AND ADJUDGED, this the pf day of CAR , , 2019.

lhe HM ov row

SENIOR U.S. DISTRICT JUDGE

 

AGREED AS TO FORM AND CONTENT:

isi Walter Alan Davis, Esq.

Walter Alan Davis, Esq.
Attorney for Plaintiff

/s/ Bo R. Brock, Esq.

Bo R. Brock, Esq.
Attorney for Defendant
